Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

SEPARATION AND RELEASE AGREEMENT (“Agreement”) dated as of April 29, 2009, by
and between Ultra Clean Holdings, Inc., a Delaware corporation (together with
its successors, the “Company”), and Jack Sexton (“Executive”).

WHEREAS, Executive and the Company desire to terminate Executive’s employment
with the Company effective as of the date hereof, subject to the terms and
conditions set forth below;

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1. Separation. Executive’s last day of employment with the Company is April 15,
2009 (the “Separation Date”). The Separation Date shall be the date on which
Executive’s position as Chief Financial Officer of the Company, and any other
position which Executive holds with the Company, its subsidiaries or its
affiliates, will end.

2. Separation Benefits. Subject to the Release (as defined below) becoming
effective and Executive’s continued compliance with the provisions of this
Agreement and of the Confidentiality Agreement (as defined below), the Executive
shall be entitled to the following, in all cases subject to applicable tax
withholding:

(i) The Company shall pay to Executive an aggregate amount equal to $264,177.00
representing the sum of (A) 100% of Executive’s annual base salary and
(B) Executive’s average annual cash bonus and cash incentive compensation over
the prior three years. Such amount shall be paid in one lump sum within 30 days
following the Effective Date (as defined below).

(ii) Executive’s outstanding options and restricted stock units that would have
vested on or before the 12-month anniversary of the Separation Date if Executive
had continued in employment until such date will become immediately vested on
the Effective Date (as defined below). All other unvested equity awards will
terminate on the Separation Date. Executive’s vested stock options will remain
exercisable for the period following your Separation Date set forth in the
applicable option agreement (which is generally three months following
termination of employment).

(iii) The Company shall pay for Executive’s continued health benefits coverage
under COBRA, at the same cost to Executive as before the Separation Date, until
the earlier of (x) 12 months following the Separation Date or (y) the date
Executive becomes eligible for group health coverage with another employer.

3. Release. (a) Executive acknowledges that the following release shall extend
to unknown, as well as known claims, and hereby waives the application of any
provision of law, including, without limitation, Section 1542 of the California
Civil Code, that purports to limit the scope of a general release. Section 1542
of the California Civil Code provides:



--------------------------------------------------------------------------------

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

(b) Executive agrees to and does fully and completely release, discharge and
waive for himself and for his dependents, successors, assigns, heirs, executors
and administrators (and his and their legal representatives of any kind), any
and all claims, complaints, causes of action or demands of whatever kind,
arising in Executive’s capacity as an employee or officer of the Company, as a
stockholder of the Company or otherwise in any capacity whatsoever, which
Executive has or may have against the Company, its subsidiaries, divisions,
subsidiaries, affiliates, predecessors and successors and all their officers,
directors, employees, agents, counsel and other representatives by reason of any
event, matter, cause or thing which has occurred prior to the date of his
signing this Agreement (hereinafter “Executive Claims”) (the “Release”).
Executive understands and accepts that this Release specifically covers, but is
not limited to, any and all Executive Claims that Executive has or may have
against the Company relating in any way to his employment arrangements, or to
compensation, or to his equity interests in the Company, or to any other terms,
conditions or circumstances of his former employment with the Company, and to
the resignation of such employment, whether for severance or based on statutory
or common law claims for employment discrimination (including discrimination on
the basis of sex, age, religion or disability, including specifically any claims
under the Age Discrimination in Employment Act (the “ADEA”), Title VII of the
Civil Rights Act of 1964, as amended or the Americans with Disabilities Act of
1990), wrongful discharge, breach of contract or any other theory, whether legal
or equitable. Notwithstanding the foregoing, Executive does not waive any rights
to which he may be entitled (i) to seek to enforce this Agreement, or (ii) to
seek indemnification with respect to liability incurred by Executive in his
capacity as an officer or former employee of the Company in accordance with the
bylaws of the Company and the Indemnification Agreement between the Company and
Executive.

(c) Executive further understands and acknowledges that:

(i) The Release provided for in this Section, including claims under the ADEA,
is in exchange for the additional consideration provided for in this Agreement
to which Executive was not heretofore entitled;

(ii) Executive has been advised by the Company to consult with legal counsel
prior to executing this Agreement and the Release provided for in this Section,
has had an opportunity to consult with and to be advised by legal counsel of his
choice, fully understands the terms of the Release, and enters into the Release
freely, voluntarily and intending to be bound;

(iii) Executive has been given a period of 21 days to review and consider the
terms of this Agreement and the Release contained herein, and Executive may use
as much of the 21-day period as Executive desires; and

 

2



--------------------------------------------------------------------------------

(iv) Executive may, within seven days after execution, revoke the Release
provided for in this Section by delivering a written notice of revocation to the
Chief Executive Officer of the Company. For such revocation to be effective,
written notice must be actually received by the Chief Executive Officer of the
Company no later than the close of business on the seventh day after Executive
executes the Agreement. If Executive exercises his right to revoke the Release,
the Company shall have no obligation to satisfy the terms or provide any
payments or benefits to Executive as set forth in this Agreement. If Executive
does not revoke the Release, the Release will become on the eighth day following
execution (the “Effective Date”).

4. No Disparagement. Executive agrees that he shall not make negative statements
or representations, or otherwise communicate negatively, directly or indirectly,
in writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage or be damaging to the Company, its subsidiaries,
affiliates, successors or their officers, directors, employees, business or
reputation.

5. Confidentiality and Non-DisclosureAgreement. Executive acknowledges and
agrees that he will continue to be bound by the Confidentiality and
Non-Disclosure Agreement dated May 16, 2005 (the “Confidentiality Agreement”).

6. Arbitration and Remedies. (a) Employee and the Company agree that any and all
disputes, claims, and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation, will be resolved solely and exclusively by final, binding, and
confidential arbitration, by a single arbitrator, in San Francisco, California,
and conducted by Judicial Arbitration & Mediation Services, Inc. (“JAMS”) under
its then-existing employment rules and procedures. Nothing in this section,
however, is intended to prevent either party from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration. Each party to an arbitration or litigation hereunder shall be
responsible for the payment of its own attorneys’ fees.

(b) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in Sections 4 and 5 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction or arbitrator that any restriction contained in this Agreement is
an unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply to the maximum
extent as such court or arbitrator determines or indicates to be enforceable.

7. Entire Agreement: Amendment. This Agreement, together with the
Confidentiality Agreement, contains the entire understanding of the parties with
respect to the termination of Executive’s employment and supercedes all other
agreements between the Company and Executive related to Executive’s severance or
termination rights, including without limitation the Company’s severance policy.
This Agreement may not be altered, modified or amended except by a written
agreement signed by both parties hereto.

 

3



--------------------------------------------------------------------------------

8. Miscellaneous. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. In the event
that any one or more of the provisions of this Agreement shall be or become
invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions of this Agreement shall not be
affected thereby. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, representatives, successors
and assigns. This Agreement shall not be assignable by Executive and shall be
assignable by the Company only to a direct or indirect wholly owned subsidiary
of the Company or to a successor of the Company.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws.

10. Counterparts. This Agreement may be signed in several counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were on the same instrument.

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement.

 

ULTRA CLEAN HOLDINGS, INC. By:   /s/ Clarence Granger Name:   Clarence Granger
Title:   Chairman & CEO

 

EXECUTIVE:

/s/ Jack Sexton

Jack Sexton

 

Dated: April 29, 2009

 

 

4